Detailed Action
The present application, filed on 05/17/2021 is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action in response to the application filing date on 05/17/2021. 
Claims 1-20 are pending and have been considered below.

Priority
The application claims benefit to provisional application KR10-2020-0117427, filed on 09/14/2020. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the target object, first end portion, second end portion, and vehicle body must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “when the elastic body is manufactured by molding”. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR 2012/015195), as cited by applicant, in view of Chenais (FR 2,710,381).
Regarding claim 1, Jang discloses {Figures 1-6} a bush comprising: a body {110, 120} configured to be attached to an external surface of an internal structure {102}; a bearing {120; 130}, wherein the body {120} is coupled to an internal surface of the bearing {130}; a housing {140, 153} coupled to an external surface of the bearing {130} to come into sliding contact with the bearing {130}, and mounted on a target object [0018] on which the housing {140} is to be mounted; and seals {150} mounted on at least one of a first end portion and a second end portion of the bearing {130} and a first end portion and a second end portion of the housing {140} to seal a sliding contact surface between the bearing {130} and the housing {140, Figures 4-5}.  
However, Jang does not disclose that the body {110, 120} is an elastic body.
Chenais teaches {Figures 1-4} a bush comprising: an elastic body {4, 8} configured to be attached to an external surface of an internal structure {1}; a bearing {5}, wherein the elastic body {4, 8} is coupled to an internal surface of the bearing {5}; a housing {3} coupled to an external surface of the bearing {5} to come into sliding contact with the bearing {5}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have reversed the materials of the plastic body surrounded by an elastomeric bearing, as disclosed by Jang, to be an elastomeric body surrounded by a plastic bearing, as taught by Chenais, in order to “pre-compress said cushions during the longitudinal sliding of said mass” {Page 1, line 37}, and to allow the bushing to be connected using any form of fixing means {Page 1, lines 22-28}.
Regarding claim 2, Jang discloses {Figures 5-6} a first restraint terminal {Center of 130} is formed at a longitudinal center or each of the first end portion and the second end portion of the bearing {130}, and a second restraint terminal {Center of 140} attached to the first restraint terminal is formed at a longitudinal center or each of the first end portion and the second end portion of the housing {140}, to restrain a longitudinal relative motion between the bearing {130} and the housing {140}.  
Regarding claim 3, Jang discloses {Figures 5-6} the first restraint terminal {Center of 130} and the second restraint terminal {Center of 140} have a same cross-sectional shape which is formed to be concave in an inward direction thereof, formed to be convex in an outward direction thereof, or formed to have one or more uneven surfaces or tapered surfaces.  
Regarding claim 4, Jang, discloses {Figures 5-6} the (elastic) body {110, 120} is assembled with the internal surface of the bearing {130} through interference fitting [0049].
Regarding claim 7, Jang, discloses {Figures 5-6} a lubricant storage hole [0042] or a lubricant storage groove {116} is formed at a predetermined position of the bearing {120, 130}.  
Regarding claim 8, Jang discloses {Figures 5-6} first seal mounting terminals {ends of 130 + 153} are formed to extend from the first end portion and the second end portion of the bearing {130}, and second seal mounting terminals {ends of 140 + 153} are formed to extend from the first end portion and the second end portion of the housing {140}, to mount the seals {150} therein.
Regarding claim 9, Jang discloses {Figure 6} the seals {150} include: a body portion {154}, wherein the first seal mounting terminals {153} of the bearing {130} are pressed into an internal surface of the body portion {154}; a first rib {156} including an external rib {outer 156} and an internal rib {middle rib 156} extending from an internal end portion of an external diameter of the body portion {154} and spreading at a designated angle therebetween to be attached to the second seal mounting terminals {ends of 140 + 153}; and a second rib {inner ribs 156} extending from an internal end portion of an internal diameter of the body portion {154} in a horizontal direction to be attached to an external surface of the elastic body {110, 111 [0046]}. 
Regarding claim 10, Jang discloses {Figure 6} the seals {150} include: a body portion {154}, wherein the second seal mounting terminals {ends of 140 + 153} of the housing {140, 153} are pressed into an internal surface of the body portion {154}; and a single rib {156} including a subsidiary rib extending from an internal end portion of an internal diameter of the body portion to be attached to the first seal mounting terminals {ends of 130 + 153} of the bearing {130}.  
Regarding claim 11, Jang discloses {Figure 6} the seals {150} include: a body portion {154}, wherein the first seal mounting terminals {153} of the bearing {130} are pressed into an internal surface of the body portion {154}; and a single rib {156} including a subsidiary rib extending from an internal end portion of an external diameter of the body portion to be attached to the second seal mounting terminals {ends of 140 + 153} of the housing {140}. 
Regarding claim 12, Jang discloses {Figure 6} the seals {150} include: a first body portion {outside portions of 154} having an upside u-shaped/n-shaped/c-shaped cross-section and including a contact rib {156} to be pressed into a space between the first seal mounting terminals of the bearing {130} and the second seal mounting terminals of the housing {140}; and a second body portion {middle and inside portions of 154} having an L-shaped cross-section and including a coupling rib {156} formed on an internal surface thereof so that the first body portion {left side of 154} is pressed into the coupling rib {156 [0027]}.  
Regarding claim 13, Jang discloses {Figures 5-6} a groove {133} is formed in the first seal mounting terminals of the bearing {130}, and a snap ring {133} configured to restrain an external surface of the seals {150} is mounted in the groove to prevent detachment of the seals [0059].  
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Chenais, and further in view of Cai (US 2004/0075235) and Tsukamoto (DE 102016/112203).
Regarding claim 5, Jang and Chenais disclose all the aspects of claim 5. However, Jang does not explicitly disclose when the elastic body is manufactured by molding, an insert of reinforcing stiffness of the elastic body is placed in the elastic body.
Cai teaches {Figures 8-10} an insert {32} of reinforcing stiffness of the elastic body {14} is placed in the elastic body {14}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the bushing to include an insert in the elastic body in order to “make the bushing more stiff… along a certain plane” [0040].
Tsukamoto teaches {Figures 1-5} elastic body {36, 38} is manufactured by molding [0031].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the bushing to include an elastic body is manufactured by molding in order “to reduce the deterioration of an accuracy of positioning of the [elastic body]” [0033].
Claims 15, and 17 are rejected under 35 U.S.C. 103 as being obvious over Jang in view of Chenais, and further in view of Kim (KR 2020/0111852) and Domer (US 5,013,166).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 15, Jang discloses {Figures 5-6} the bearing {130} includes a first bearing portion {131} and a second bearing portion {132}, configured to be coupled to each other to form a spherical cross-section with the elastic body {120}, wherein the housing {140} includes an upper housing portion {140} and a lower housing portion {106 [0048]}.
However, Jang does not explicitly disclose the upper and lower housing portions are configured to be coupled to each other to surround the first bearing portion and the second bearing portion, and wherein position regulatory pins and position regulatory recesses are formed on and in the first bearing portion and the second bearing portion to assemble the first bearing portion and the second bearing portion with each other
Kim teaches {Figure 1} upper and lower housing portions {30} configured to be coupled to each other to fully surround the bearing {10}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the housing disclosed by Jang to include upper and lower housing portions that fully surround the first and second bearing portions in order to “efficiently absorbs behavior and vibration generated from the stabilizer bar, and reduces friction against axial movement, thus improving ride comfort and responsiveness of a vehicle” {Abstract (ADVANTAGE)}.
Domer teaches {Figures 3-4} position regulatory pins {3} and position regulatory recesses {4} are formed on and in the first bearing portion {1a} and the second bearing portion {1b} to assemble the first bearing portion {1a} and the second bearing portion {1b} with each other.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first and second bearing portions disclosed by Jang to be coupled to each other using pins and recesses, as taught by Domer, in order to couple the two bearing portions “without force” as well as “make it possible to fasten the two half shells together before fitting them” {Col. 3, lines 20-34}.
Regarding claim 17, Jang discloses {Figures 1-6} lubricant storage grooves {116} are formed in internal surfaces of the upper housing portion and the lower housing portion [0042], which contact with the bearing {120, 130}, and mounting terminals {ends of 130, ends of 140} configured to be mounted on the target object [0018] on which the housing {140} is to be mounted are formed at the upper housing portion and the lower housing portion. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Jang in view of Chenais, and further in view of Shikii (JP 3,338,189).
Regarding claim 14, Jang and Chenais disclose all the aspects of claim 8. However, Jang does not explicitly disclose a position regulatory stopper protrudes from a predetermined position of the seals, and a position regulatory recess, into which the position regulatory stopper is inserted, is formed in the first seal mounting terminals of the bearing or the second seal mounting terminals of the housing.  
Shikii teaches {Figures 1-2} a position regulatory stopper {7, 9, 105} protrudes from a predetermined position of the seals {6, 103}, and a position regulatory recess {13}, into which the position regulatory stopper {7, 9, 105} is inserted, is formed in the first seal mounting terminals of the bearing {4} or the second seal mounting terminals of the housing {2}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the bushing to include a position regulatory stopper on the seals and a corresponding position regulatory recess in the seal mounting terminals, as taught by Shikii, in order to improve the ease of installation and prevent the seal from slipping out of the bearing or housing {Abstract}.

Allowable Subject Matter
Claim 6, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, Oh (KR 2011/0023274) teaches ribs formed in the vertical (longitudinal) and horizontal (circumferential) direction on the inner circumferential surface of a bearing, but not diagonal formed ribs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                            


/KAREN BECK/Primary Examiner, Art Unit 3614